DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 3-8 in the reply filed on 10/12/22 is acknowledged.
Claims 3 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/22.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/28/21, 3/7/22, 5/27/22 and 10/20/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0148988 to Hoisington et al. “Hoisington” as modified by US Pub. 2010/0039479 to Bibl et al. “Bibl.”
With regard to Claim 1, Hoisington teaches a method of fluid ejection [0002], comprising:
	ejecting fluid from a nozzle of a fluid ejector [0002]; and
	refilling the nozzle (22) with fluid from a flow path (10) [0002 and 0011].
	wherein a membrane (66) formed across the flow path [0025] provides the flow path with a first impedance when fluid is being ejected from the nozzle and a second impedance when fluid is not being ejected from the nozzle, and wherein the first impedance is greater than the second impedance.
	Hoisington teaches the claimed invention except for wherein a membrane (66) formed across the flow path [0025] provides the flow path with a first impedance when fluid is being ejected from the nozzle and a second impedance when fluid is not being ejected from the nozzle, and wherein the first impedance is greater than the second impedance.
	However, Bibl teaches wherein a membrane (70) formed across the flow path (720) provides the flow path with a first impedance when fluid is being ejected from the nozzle and a second impedance when fluid is not being ejected from the nozzle, and wherein the first impedance is greater than the second impedance [0061].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Hoisington with the teachings of Bibl to enhance ink flow [0061].
With regard to Claim 4, Hoisington teaches (fig. 1A) in which refilling the nozzle (22) comprises flowing fluid along the flow path from a pumping chamber (18) to the nozzle [0030].
With regard to Claim 5, Hoisington teaches (fig. 6) which refilling the nozzle comprises flowing fluid along the flow path from a return channel to the nozzle [0036].
With regard to Claim 7, Hoisington teaches in which ejecting fluid from the nozzle of the fluid ejector comprises actuating an actuator to cause fluid to flow out of a pumping chamber fluidically connected to the nozzle [0027].
With regard to Claim 8, Hoisington teaches in which actuating the actuator comprises actuating a piezoelectric actuator [0027].

Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington as modified by Bibl and further in view of JP 2008/290282A to Okuda.
With regard to Claim 3, Hoisington as modified by Bibl teach the claimed invention except for in which refilling the nozzle comprises flowing fluid through at least one hole in the membrane.
However, Okuda teaches in which refilling the nozzle comprises flowing fluid through at least one hole in the membrane [0067-0072].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Hoisington as modified by Bibl with the teachings of Okuda to suppress the increase of viscosity of the liquid.
With regard to Claim 6, Hoisington as modified by Bibl teach the claimed invention except for in which ejecting fluid from the nozzle comprises flowing fluid through at least one hole in the membrane.
However, Okuda teaches in which ejecting fluid from the nozzle comprises flowing fluid through at least one hole in the membrane.  The same motivation applies as discussed above to claim three.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853